Citation Nr: 9916105	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-45 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, to include the issue of whether a June 1981 
decision denying service connection for a left knee 
disability is final.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1976 to November 
1980.  This appeal follows an April 1995 rating decision of 
the New York, New York, Regional Office (RO) which, in 
pertinent part, determined that the veteran had failed to 
submit the requisite new and material evidence required to 
reopen his claims for service connection for left ankle and 
left knee disabilities.  The veteran appealed these 
determinations.

During the course of the pending appeal, the RO granted 
service connection for depressive disorder, secondary to the 
service-connected herpes simplex, assigning a 30 percent 
evaluation.


FINDINGS OF FACT

1.  A rating decision of June 1981 denied service connection 
for a left knee disability, but the veteran was not notified 
of this decision until April 1995.

2.  The veteran's written statement of May 1995 is a timely 
filed notice of disagreement to the June 1981 rating decision 
that denied service connection for a left knee disability.




CONCLUSION OF LAW

The June 1981 rating which denied service connection for a 
left knee disability is not final, and the veteran's appeal 
of the denial must be considered on a de novo basis.  
38 C.F.R. §§ 3.103, 20.201, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran filed a claim for service connection for a left 
ankle disability and "dislocation" of his left knee in 
March 1981.  In a June 1981 rating decision, the RO denied 
the veteran's claim for both a left ankle and left knee 
disability - specifically, injury to the left ankle, claimed 
as left ankle and left knee.  The veteran was notified in a 
letter issued in July 1981 that his "disability compensation 
claim" had been reviewed.  He was further informed that his 
"left ankle injury" had been treated in the military and 
was found to be acute and transitory.  There was no 
discussion of the veteran's claimed left knee disability.  
The veteran was notified of his appellate rights.

After an April 1995 rating decision which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a left ankle condition, claimed as 
a left ankle and knee condition, the veteran, in a May 1995 
statement, disagreed with the decision.  The notice following 
the April 1995 rating represents the initial notice to the 
veteran of the denial of the claim for service connection for 
left knee disability


II.  Applicable Criteria.

The following regulatory provisions are applicable to the 
current case:

Claimants and their representatives are 
entitled to notice of any decision made 
by VA affecting the payment of benefits 
or the granting of relief.  Such notice 
shall clearly set forth the decision 
made, any applicable effective date, the 
reason(s) for the decision, the right to 
a hearing on any issue involved in the 
claim, the right of representation and 
the right, as well as the necessary 
procedures and time limits, to initiate 
an appeal of the decision.  38 C.F.R. 
§ 3.103(b)(1) (1998)

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 
(1998).

Notice of Disagreement.  Except in the 
case of simultaneously contested claims, 
a claimant, or his or her representative, 
must file a Notice of Disagreement with a 
determination by the agency of original 
jurisdiction within one year from the 
date that that agency mails notice of the 
determination to him or her.  Otherwise, 
that determination will become final.  
The date of mailing the letter of 
notification of the determination will be 
presumed to be the same as the date of 
that letter for purposes of determining 
whether an appeal has been timely filed.  
38 C.F.R. § 20.302(a) (1998).


III.  Analysis.

The record indicates that the veteran was not notified in 
July 1981 of the RO's denial of his claim for service 
connection for a left knee disability in June 1981.  Only the 
left ankle was specifically mentioned.  As he did not receive 
notification of the decision pertaining to the knee, the 
appeal period did not begin to run until he was sent notice 
of the April 1995 rating later that month.  At that time, he 
was notified of the previous denial.  In May 1995, he filed a 
notice of disagreement.  The notice of disagreement must be 
accepted as pertaining to the June 1981 rating, as he filed a 
notice of disagreement within the time limits.  Accordingly, 
his current appeal with respect to the left knee is from the 
original rating denying service connection for this 
disability.  His appeal, therefore, must be considered on a 
de novo basis.


ORDER

The June 1981 denial of service connection for a left knee 
disability was timely appealed.  To this extent, the appeal 
is allowed.


REMAND

As noted in the above decision, the veteran's claim for 
service connection for a left knee disability has been 
appealed from the initial rating.  Therefore, the RO must 
adjudicate this claim on the merits.  

In a January 1993 statement, the veteran raised the issue of 
clear and unmistakable error in the June 1981 rating 
decision.  Although he claimed clear and unmistakable error 
in the denials of service connection for both left ankle and 
left knee disabilities, the RO should consider such error 
only as it pertains to the left ankle.  As noted earlier, the 
June 1981 denial of service connection for left knee 
disability is not final.  Thus, the veteran need not show 
clear and unmistakable error with respect to the left knee.

The veteran was notified in a supplemental statement of the 
case (SSOC) of July 1997 that his request to reopen his claim 
for service connection for a left ankle disability on the 
basis of new and material evidence had been denied.  The RO's 
reason for denial was that there was no "reasonable 
possibility" that the new evidence submitted in connection 
with the current claim would change its previous decision.

Regulations at 38 C.F.R. § 3.156(a) (1998) provide, in 
pertinent part, that in order to reopen a claim for service 
connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The U. S. Court of Appeals 
for Veterans Claims (formerly the U. S. Court of Veterans 
Appeals) (Court) has held that, once a denial of service 
connection has become final, the claim cannot subsequently be 
reopened unless new and material evidence has been presented.  
See Manio v. Derwinski, 1 Vet. App. 140 (1991).

The undersigned notes that, until recently, the case law of 
the Court mandated that under the Manio analysis the VA must 
consider whether, in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see Evans 
v. Brown, 9 Vet. App. 273 (1996).  However, the U. S. Court 
of Appeals for the Federal Circuit has recently held that 
this judicially created standard is inconsistent with the 
language 38 C.F.R. § 3.156(a) (1998) and has overruled the 
extension of the Manio analysis that was first articulated by 
the Court in Colvin.  See Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  Inasmuch as the July 1997 SSOC furnished 
by the RO to the veteran and his representative was based, in 
part, on the standard which was struck down in Hodge, a 
remand is warranted to allow the RO to apply the standards 
set forth therein.

Based on the above analysis, the case is REMANDED to the RO 
for the following actions:

The RO should review the record and 
(re)adjudicate the issues of  clear and 
unmistakable error in the June 1981 
rating decision's denial of service 
connection for a left ankle disability, 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a left ankle 
disability, and entitlement to service 
connection for a left knee disability.  

a.  Regarding the left ankle 
disability, the RO is directed to 
make a decision on the issue based 
on consideration of the holding in 
Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and on 38 C.F.R. § 3.156 
(1998).

b.  Regarding the veteran's claimed 
left knee disability, the RO is 
directed to determine if this claim 
is well-grounded.  If so, then all 
appropriate development action under 
the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991) is to be 
undertaken.  A de novo decision on 
the merits should be rendered.

If the claim of clear and unmistakable 
error in the June 1981 denial of service 
connection for a left ankle disability is 
denied, the veteran should be properly 
notified thereof and provided his 
appellate rights.  If any of the RO's 
decisions on the issues on appeal remain 
adverse to the veteran, then a SSOC 
should be issued to the veteran and his 
representative.  The SSOC should detail 
all applicable laws and regulations used 
in arriving at the adverse decision.  
They should be given the opportunity to 
respond within the applicable time.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

